RENDERED: SEPTEMBER 10, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0479-MR


ERIC JORDAN                                                           APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE BRIAN C. EDWARDS, JUDGE
                        ACTION NO. 15-CI-002016



TRANSIT AUTHORITY OF RIVER CITY
D/B/A TARC AND BESSIE REED                                             APPELLEES



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Eric Jordan (“Appellant”) appeals from a judgment of

the Jefferson Circuit Court reflecting a jury verdict in favor of Transit Authority of

River City d/b/a TARC (“TARC” or “Appellee”). Appellant argues that the circuit

court erred in 1) failing to exclude the testimony of TARC’s expert witness; 2)

granting Appellee’s motion to exclude the testimony of a lay witness; 3) denying
Appellant’s motion to exclude video footage that was not disclosed in discovery;

and 4) in denying Appellant’s motion for a mistrial. For the reasons addressed

below, we find no error and affirm the judgment on appeal.

                   FACTS AND PROCEDURAL HISTORY

             On March 12, 2014, Appellant was a passenger on a TARC coach

owned by Appellee and operated by TARC driver Bessie Reed (“Ms. Reed”). As

the coach approached a stop at the intersection of Dixie Highway and Garland

Avenue in Louisville, Kentucky, Appellant observed a small group of passengers,

including a child in a wheelchair, who wanted to exit the coach. In order to make

room for these individuals to depart from the crowded coach, Appellant exited the

coach and stood on the sidewalk. While Appellant and other passengers were

standing near the coach, Ms. Reed lowered a mechanical ramp to allow the

wheelchair passenger to exit the coach. While the ramp is in motion, it makes a

beeping sound to warn persons of its movement.

             The wheelchair passenger used the ramp to exit the coach. Ms. Reed

then began lifting the ramp to restore it to its stored position. While the ramp was

in motion, Appellant began walking toward the bus entrance while talking to other

individuals. He struck the ramp, causing him to fall and sustain injuries.

             On April 15, 2015, Appellant filed the instant action in Jefferson

Circuit Court against TARC and Ms. Reed alleging damages resulting from


                                         -2-
negligence, recklessness, and willful or gross negligence. The matter proceeded to

trial in February 2020, after which the jury returned a verdict in favor of TARC

and Ms. Reed. A judgment reflecting the verdict was rendered on March 5, 2020,

and this appeal followed.

                        ARGUMENTS AND ANALYSIS

             Appellant, through counsel, first argues that the Jefferson Circuit

Court committed reversible error in allowing TARC’s expert witness, Dr. Kevin

McGann, to testify at trial. Appellant appears to argue that while TARC properly

disclosed Dr. McGann as an expert witness in pre-trial filings, it did not fully

disclose the scope of Dr. McGann’s testimony in violation of Kentucky Rules of

Civil Procedure (“CR”) 26.02(4) and the Jefferson Circuit Court’s pre-trial order.

Appellant asserts that he propounded interrogatories on TARC with the specific

request to produce the subject matter and scope of his testimony, that TARC

responded to the interrogatories, and that Dr. McGann’s testimony exceeded the

scope of TARC’s disclosure. While Appellant acknowledges Dr. McGann’s

expertise in emergency medical care, he contends that Dr. McGann never

examined Appellant and is not an orthopedist, hand surgeon, or practitioner of pain

management.

             We must first note that Appellant has not complied with CR

76.12(4)(c)(v), which requires that the appellant state at the beginning of the


                                         -3-
written argument if the issue was preserved and, if so, in what manner. We are not

required to consider portions of the Appellant’s brief not in conformity with CR

76.12, and may summarily affirm the circuit court on the issues contained therein.

Skaggs v. Assad, By and Through Assad, 712 S.W.2d 947, 950 (Ky. 1986);

Pierson v. Coffey, 706 S.W.2d 409, 413 (Ky. App. 1985). “In Elwell v. Stone, 799

S.W.2d 46, 48 (Ky. App. 1990), we established the principle that, where an

appellant fails to comply with CR 76.12(4)(c)(iv), a reviewing court need only

undertake an overall review of the record for manifest injustice. We believe that

principle applies as well to the failure to comply with CR 76.12(4)(c)(v).” J.M. v.

Commonwealth, Cabinet For Health and Family Services, 325 S.W.3d 901, 902 n.

2 (Ky. App. 2010). As in J.M. v. Commonwealth, we have chosen the less severe

alternative of reviewing the proceeding below for manifest injustice rather than

summarily affirming the decision of the circuit court. “Manifest injustice is found

if the error seriously affected the fairness, integrity, or public reputation of the

proceeding.” Kingrey v. Commonwealth, 396 S.W.3d 824, 831 (Ky. 2013)

(internal quotation marks, footnote, and citation omitted).

             The record refutes Appellant’s argument on this issue. TARC’s

disclosure expressly stated that Dr. McGann would offer testimony regarding the

following: the nature and scope of the accident; the nature and cause of the

injuries to Appellant; Appellant’s pre-existing conditions; and the medical


                                           -4-
treatment rendered to Appellant. The record reasonably supports the Jefferson

Circuit Court’s denial of Appellant’s motion to exclude Dr. McGann’s testimony.

We find no error seriously affected the fairness, integrity, or public reputation of

the proceeding. Id.

             Appellant next argues that the circuit court erred in granting TARC’s

motion to exclude the testimony of lay witness Jihan Kellam. Appellant sought to

have Kellam, a TARC coach driver, testify as to TARC’s “habit and/or modis

operandi in handling injury incidents on its buses.” Appellant raised an allegation

at trial that Ms. Reed did not follow policies and procedures with regard to the

handling of injury accidents. Appellant characterizes Kellam’s testimony as

directly on point, relevant, and admissible. He argues that the exclusion of this

testimony was an abuse of discretion and constitutes reversible error.

             Kellam took the stand and began to testify as to her own experiences

as a TARC driver who dealt with accidents. TARC objected on the grounds that

Kellam’s experiences were unrelated to the matter at trial and were not relevant. In

considering TARC’s objection, Judge Edwards ruled that Kellam’s experience

with unrelated accidents had no bearing on the matter at trial and, even if it did,

TARC should have been given notice. Having closely examined the record and the

law, we agree that the incidents and/or accidents Kellam may have had as a TARC

driver were not relevant to the issue of TARC’s negligence, if any, as to Appellant.


                                          -5-
              The proper standard for review of evidentiary rulings is abuse of

discretion. Goodyear Tire and Rubber Co. v. Thompson, 11 S.W.3d 575, 577 (Ky.

2000). “The test for abuse of discretion is whether the trial judge’s decision was

arbitrary, unreasonable, unfair, or unsupported by sound legal principles.”

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999). Relevant evidence is

“evidence having any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than

it would be without the evidence.” Kentucky Rules of Evidence (“KRE”) 401.

Kellam’s experiences with TARC incidents and/or accidents, if any, did not make

the existence of any consequential fact in the matter before us more likely or less

likely than it would have been without Kellam’s testimony. That is to say,

Kellam’s testimony was not relevant. “Evidence which is not relevant is not

admissible.” KRE 402. The circuit court properly concluded that Kellam’s

testimony as to her own experiences was not relevant, and we find no abuse of

discretion.

              Appellant goes on to argue that the circuit court erred in denying

Appellant’s motion to exclude TARC video footage that was not identified or

provided in discovery. The video, which was generic footage of a coach’s ramp in

operation, was shown to the jury by TARC as a demonstrative exhibit. Appellant

contends that allowing TARC to introduce this video was prejudicial because,


                                          -6-
among other reasons, it created an improper inference that the auditory warning

system on Ms. Reed’s coach was operating properly on the day in question. The

focus of this objection is the contention that the video was not properly disclosed

prior to trial.

                  On November 6, 2019, some three months prior to trial, TARC filed

expert disclosures listing Lurae Stuart as an expert in bus design and guidelines for

mass transportation. That disclosure specifically referenced “video of the TARC

ramp,” and that Ms. Stuart was prepared to testify as to “the video detailing the

ramp deployment.” In addition, another TARC disclosure made one month before

trial listed “[d]rawings, diagrams, documents relied upon by experts including but

not limited to the operation of the lift system on the bus[.]” The circuit court

concluded therefrom that the video in question was properly disclosed. We agree.

These disclosures were appropriate and sufficient. The Jefferson Circuit Court’s

denial of Appellant’s objection on this issue was not unreasonable or unsupported

by sound legal principles; therefore, we find no abuse of discretion and thus no

error.

                  Appellant’s final argument is that the circuit court erred in denying his

motion for a mistrial. At trial, Appellant moved to exclude any reference to his

prior illegal drug usage. Appellant’s marijuana usage became an issue during the

deposition of his own medical expert, Dr. Barrett, who acknowledged references to


                                              -7-
Appellant’s marijuana usage in the medical records he reviewed to make an

assessment about the case. Over Appellant’s objection, the jury was allowed to

hear testimony pertaining to Appellant’s marijuana usage. The jury also heard a

question from TARC’s counsel relating to Appellant’s alleged cocaine usage. The

circuit court sustained Appellant’s request to admonish the jury to disregard any

reference to cocaine. At the close of the proceedings, Appellant sought a mistrial

based on the questioning about the marijuana usage, as well as the admonition to

the jury as to disregard any question or answer relating to cocaine.

             We find no error on this issue. “A mistrial is appropriate only where

the record reveals ‘a manifest necessity for such an action or an urgent or real

necessity.’ . . . A trial court has discretion in deciding whether to declare a mistrial,

and its decision should not be disturbed absent an abuse of discretion.” Clay v.

Commonwealth, 867 S.W.2d 200, 204 (Ky. App. 1993) (citations omitted).

Appellant’s marijuana usage became an issue because of his own medical expert’s

acknowledgment that the medical record contained references to Appellant’s

marijuana usage.

             As to the issue of cocaine, a “jury is presumed to follow an

admonition to disregard evidence and the admonition thus cures any error.”

Carson v. Commonwealth, 621 S.W.3d 443, 450 (Ky. 2021) (footnote and citation

omitted). Such a presumption can be overcome by an “(1) overwhelming


                                           -8-
probability that the jury will be unable to follow the court’s admonition and there

is a strong likelihood that the effect of the inadmissible evidence would be

devastating to the defendant, or (2) the question asked lacks any factual basis and

was highly inflammatory.” Id. (emphasis in original) (internal quotation marks,

footnote, and citation omitted). Appellant has not overcome the presumption that

the admonition cured the error. We find no error in the circuit court’s denial of

Appellant’s motion for a mistrial.

                                   CONCLUSION

             The record demonstrates that TARC properly disclosed the scope of

Dr. McGann’s testimony. Jihan Kellam’s testimony was excluded because the

testimony about her experience as a TARC driver was not relevant to the matters at

bar. The video at issue was properly disclosed, and we find no basis for

concluding that the circuit court erred in failing to grant a mistrial. For these

reasons, we affirm the judgment of the Jefferson Circuit Court.

             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEES:

 S. Chad Butcher                            Derek Miles
 Lexington, Kentucky                        R. Allen Button
                                            Prospect, Kentucky




                                          -9-